GOSS, C. J.
This is a companion case to State v. Central Purchasing Co. the opinion in which follows this. It was stipulated in advance by the parties, and the stipulation was duly allowed by the court, that the questions involved in this case are the same as those involved in the Central Purchasing Co. case and that it should be heard upon the briefs filed therein.
This case was referred to Honorable L. J. Te Poel as referee at the same time the other case was referred. At the hearing before the referee, after the examination of one witness, the parties stipulated that the business of the defendant here was conducted in all material respects as that conducted by the other company, in which other case the testimony had already been taken; and that, subject to all rights of review in the supreme court, the findings and judgment entered in the case of State v. Central Purchasing Co. might be followed in this case.
The findings and conclusions of law of the referee in this case were against the defendant and were like those in the Central Purchasing Co. case. We have examined the record and the evidence. We are of the opinion that there is no substantial difference in the two cases; that the exceptions by defendant should be overruled, the report of the referee adopted, and the Beck Finance Corporation, a foreign corporation, ousted from doing business in the state of Nebraska. Judgment will be entered accordingly.
Exceptions overruled, and writ of ouster allowed.